Citation Nr: 0912705	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-03 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for voiding problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to January 
1954, from August 1958 to August 1964, and from September 
1964 to May 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a hearing held at the St. 
Petersburg, Florida RO in August 2008, before the undersigned 
Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran's primary contention is that he 
developed voiding problems as a result of herbicide exposure 
in service.  As an alternative theory of entitlement, he 
asserts that his voiding problems are secondary to his 
service-connected diabetes mellitus.  At his hearing in 
August 2008, he described his voiding problems as high 
frequency (as many as 8 times during the course of a night) 
and a high amount of urination.  

The evidence in support of the claim includes the Veteran's 
DD Form 214s which show he served on active duty in the 
Republic of Vietnam during the Vietnam era, and therefore is 
presumed to have been exposed to Agent Orange.  Although 
service treatment records (STRs) show the Veteran underwent 
surgical removal of a bladder tumor in 1960, they are 
otherwise negative for complaints or findings suggestive of 
voiding problems.  Rather the earliest recorded medical 
history places the presence of voiding problems in 2002, 
about 26 years after his retirement from active service in 
1976.  

In December 2004, the Veteran participated in the VA's Agent 
Orange Registry.  The examination report shows his history 
was significant for both diabetes mellitus and benign 
prostatic hypertrophy (BPH), with the physician essentially 
concluding that both disorders were possibly related to his 
military exposure to herbicides in Vietnam.  The evidentiary 
record is further supplemented by an August 2005 VA 
examination report.  At that time the examiner concluded the 
Veteran's voiding problem was due to bladder outlet 
obstruction secondary to BPH.  Notably, the VA examiner did 
not address the 2004 Agent Orange Registry opinion, which 
suggested a nexus between the Veteran's BPH and herbicide 
exposure in Vietnam.  

In August 2008, the Veteran submitted copies of text material 
that discusses the connection between voiding difficulties 
and diabetes.  

In an effort to determine the likely etiology of the 
underlying voiding problem, the Board, in November 2008, 
requested an opinion from a Veterans Health Administration 
(VHA) specialist in urology.  In an opinion received by the 
Board in January 2009, that specialist was unable to 
determine specific diagnoses because of a deficiency of 
objective diagnostic evidence.  The VHA urologist noted the 
Veteran's presumed herbicide exposure during his Vietnam 
service as well as his diagnosis of voiding dysfunction, 
variously attributed to bladder outlet obstruction secondary 
to BPH; diabetes mellitus; or psychogenic etiology.  The 
urologist indicated that if the Veteran's voiding dysfunction 
was secondary to diabetes and/or a psychiatric ailment 
(PTSD), it would be service connected, but that it would not 
be considered service connected if secondary to bladder 
outlet obstruction as a result of BPH.  

The urologist also noted that cytoscopic findings and flow 
metric studies were compatible with either a neurogenic 
bladder or bladder outlet obstruction secondary to BPH.  
However, he opined that cytoscopy was perhaps the least 
reliable of the diagnostic modalities available in assessing 
whether or not a prostate is obstructive or if treatment 
would be beneficial.  In addition, although there was a 
recommendation for urodynamic evaluation, there was no 
evidence that this was ever accomplished.  To that end the 
urologist concluded the previous urologic evaluations were 
not specific or comprehensive, and thus did not provide an 
objective base on which to make a determination.

The urologist concluded that current comprehensive urological 
and neurological evaluations were needed in order to 
determine the most likely etiology of the Veteran's voiding 
dysfunction.  It was recommended that the evaluation should 
include complete urodynamic studies; CT scan of the pelvis 
with and without contrast as well as with and without bladder 
distention, in an attempt to determine hypertrophy of the 
detrusor urinae muscle (bladder wall); and perhaps 
cystoscopy.  It was also recommended that the Veteran should 
also undergo neurological evaluation for any degree of 
neuropathy, especially peripheral and, if present, to 
identify the etiology.  The Board notes that service 
connection is in effect for peripheral neuropathy of the 
feet.  

As a result, consistent with the VHA opinion, a VA 
examination is needed to determine the likely etiology of the 
claimed disability.  See Locklear v. Nicholson, 20 Vet. App. 
410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran additional 
VCAA notice with regard to the claim.  
See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 
C.F.R. § 3.159. 

2.  Ask the Veteran to provide any 
identifying information or medical 
records that are not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
voiding problem.  Document any attempts 
to obtain such records.  If the AMC/RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, so inform him 
and request that he obtain and submit it.

3.  The Veteran should then undergo 
appropriate VA examinations to determine 
the nature, extent, and most likely 
etiology of any current voiding problem.  
All appropriate testing should be 
conducted. The claims folder must be made 
available to the examiner(s) for review 
of the case, and the examination 
report(s) should include discussion of 
the Veteran's documented medical history 
and assertions.  A notation to the effect 
that this record review took place should 
be included in the report. 

After all appropriate examinations are 
completed, the examiner(s), as 
applicable, should then respond to:

a) whether it is at least as likely 
as not (i.e., at least a 50-50 
probability), that the Veteran has a 
voiding problem traceable to the 
bladder tumor noted during service; 
or

b) whether it is at least as likely 
as not that his voiding problem is 
secondary to BPH, and if so, is it 
at least as likely as not related to 
his exposure to herbicides or any 
other event during service; or 

c) whether it is at least as likely 
as not that the Veteran's voiding 
problem is caused by or aggravated 
by service-connected disabilities 
including diabetes mellitus and/or 
PTSD.  

d) Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.  Aggravation is defined for 
legal purposes as a worsening of the 
underlying condition versus a 
temporary flare-up of symptoms.

Any opinion provided should include 
discussion of specific evidence of record.  
The basis for the conclusions reached 
should be stated in full, and any opinion 
contrary to those already of record should 
be reconciled, to the extent possible.  If 
the Veteran does not currently have a 
voiding problem which could be regarded as 
having been incurred while he was in 
service, the examiner should specifically 
indicate so.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim remanded herein by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

